Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 1 of 17 Page ID #:144



 1   BLANK ROME LLP
     Caroline Powell Donelan (SBN 268762)
 2   cdonelan@blankrome.com
     Caitlin I. Sanders (SBN 294143)
 3   csanders@blankrome.com
     2029 Century Park East | 6th Floor
 4   Los Angeles, CA 90067
     Telephone: 424.239.3400
 5   Facsimile: 424.239.3434
 6   Attorneys for Defendant
     FREEDOM MORTGAGE CORPORATION
 7

 8   HERZOG, YUHAS, EHRLICH & ARDELL APC
     Justin Ehrlich (SBN 217606)
 9   Ian Herzog (SBN 041396)
     Eric Freedman (SBN 213449)
10   11400 West Olympic Boulevard, Suite 1150
     Los Angeles, California 90064
11   Telephone: (310) 458-6660
     Facsimile (310) 458-9065
12
     Attorneys for Plaintiff
13   RACHEL NICHOLS
14                               UNITED STATES DISTRICT COURT
15            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
16   RACHEL NICHOLS,                             Case No. 2:20-cv-04377-SVW(KSx)
17                                 Plaintiff,    Hon. Stephen V. Wilson
18           vs.                          (Removed from Superior Court of
                                          California, County of Los Angeles,
19   FREEDOM MORTGAGE CORPORATION, Case No. 20STCV13880)
     a New Jersey Corporation, and DOES l
20   through 100, Inclusive,              STIPULATED PROTECTIVE
                                          ORDER
21                           Defendants.
                                          Complaint Filed: April 9, 2020
22                                        FAC Filed: June 9, 2020
                                          Trial Date: November 17, 2020
23

24

25

26

27

28

     103718.00228/123652561v.1                 1
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 2 of 17 Page ID #:145




 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information, including but not limited to confidential and
 4   private medical, financial, and personnel information, for which special protection
 5   from public disclosure and from use for any purpose other than prosecuting this
 6   litigation may be warranted. Accordingly, the parties hereby stipulate to and petition
 7   the Court to enter the following Stipulated Protective Order. The parties acknowledge
 8   that this Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth in
12   Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
14   that must be followed and the standards that will be applied when a party seeks
15   permission from the court to file material under seal.
16         B.     GOOD CAUSE STATEMENT
17         This action is likely to involve trade secrets, confidential personnel documents
18   and compensation-structure information for which special protection from public
19   disclosure and from use for any purpose other than prosecution of this action is
20   warranted. Such confidential and proprietary materials and information consist of,
21   among other things, confidential business or financial information, information
22   regarding confidential business practices, or other confidential personnel information
23   that implicates the privacy rights of third parties, information otherwise generally
24   unavailable to the public, or which may be privileged or otherwise protected from
25   disclosure under state or federal statutes, court rules, case decisions, or common law.
26         Accordingly, to expedite the flow of information, to facilitate the prompt
27   resolution of disputes over confidentiality of discovery materials, to adequately
28   protect information the parties are entitled to keep confidential, to ensure that the
     103718.00228/123652561v.1                  2
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 3 of 17 Page ID #:146




 1   parties are permitted reasonable necessary uses of such material in preparation for and
 2   in the conduct of trial, to address their handling at the end of the litigation, and serve
 3   the ends of justice, a protective order for such information is justified in this matter. It
 4   is the intent of the parties that information will not be designated as confidential for
 5   tactical reasons and that nothing be so designated without a good faith belief that it
 6   has been maintained in a confidential, non-public manner, and there is good cause
 7   why it should not be part of the public record of this case.
 8   2.    DEFINITIONS
 9         2.1    Action: Rachel Nichols v. Freedom Mortgage Corporation, et al., United
10   States District Court Case No. 2:20-cv-04377-SVW-KS
11         2.2    Challenging Party: a Party or Non-Party that challenges the designation
12   of information or items under this Order.
13         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for protection
15   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
16   Cause Statement.
17         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
18   support staff).
19         2.5    Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22         2.6    Disclosure or Discovery Material: all items or information, regardless of
23   the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26         2.7    Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
28   expert witness or as a consultant in this Action.
     103718.00228/123652561v.1                   3
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 4 of 17 Page ID #:147




 1         2.8    House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.9    Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 7   to this Action but are retained to represent or advise a party to this Action and have
 8   appeared in this Action on behalf of that party or are affiliated with a law firm which
 9   has appeared on behalf of that party, and includes support staff.
10         2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.13 Professional Vendors: persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22   from a Producing Party.
23   3.    SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or extracted
26   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
27   Protected Material; and (3) any testimony, conversations, or presentations by Parties
28   or their Counsel that might reveal Protected Material.
     103718.00228/123652561v.1                  4
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 5 of 17 Page ID #:148




 1         Any use of Protected Material at trial shall be governed by the orders of the trial
 2   judge. This Order does not govern the use of Protected Material at trial.
 3   4.    DURATION
 4         Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees
 6   otherwise in writing or a court order otherwise directs. Final disposition shall be
 7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 8   or without prejudice; and (2) final judgment herein after the completion and
 9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10   including the time limits for filing any motions or applications for extension of time
11   pursuant to applicable law.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1       Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under this
15   Order must take care to limit any such designation to specific material that qualifies
16   under the appropriate standards. The Designating Party must designate for protection
17   only those parts of material, documents, items, or oral or written communications that
18   qualify so that other portions of the material, documents, items, or communications
19   for which protection is not warranted are not swept unjustifiably within the ambit of
20   this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating Party
25   to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
     103718.00228/123652561v.1                     5
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 6 of 17 Page ID #:149




 1           5.2     Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6           Designation in conformity with this Order requires:
 7                   (a)         for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9   proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11   contains protected material. If only a portion or portions of the material on a page
12   qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings in the margins).
14                   A Party or Non-Party that makes original documents available for
15   inspection need not designate them for protection until after the inspecting Party has
16   indicated which documents it would like copied and produced. During the inspection
17   and before the designation, all of the material made available for inspection shall be
18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
19   it wants copied and produced, the Producing Party must determine which documents,
20   or portions thereof, qualify for protection under this Order. Then, before producing the
21   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
22   to each page that contains Protected Material. If only a portion or portions of the
23   material on a page qualifies for protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the
25   margins).
26                   (b)         for testimony given in depositions that the Designating Party
27   identify the Disclosure or Discovery Material on the record, before the close of the
28   deposition all protected testimony.
     103718.00228/123652561v.1                  6
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 7 of 17 Page ID #:150




 1                   (c)         for information produced in some form other than documentary
 2   and for any other tangible items, that the Producing Party affix in a prominent place
 3   on the exterior of the container or containers in which the information is stored the
 4   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5   protection, the Producing Party, to the extent practicable, shall identify the protected
 6   portion(s).
 7           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8   failure to designate qualified information or items does not, standing alone, waive the
 9   Designating Party’s right to secure protection under this Order for such material.
10   Upon timely correction of a designation, the Receiving Party must make reasonable
11   efforts to assure that the material is treated in accordance with the provisions of this
12   Order.
13   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
14           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s
16   Scheduling Order.
17           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
18   resolution process under Local Rule 37.1 et seq.
19           6.3     The burden of persuasion in any such challenge proceeding shall be on
20   the Designating Party. Frivolous challenges, and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
23   withdrawn the confidentiality designation, all parties shall continue to afford the
24   material in question the level of protection to which it is entitled under the Producing
25   Party’s designation until the Court rules on the challenge. In light of current pandemic
26   conditions, the Parties agree to meet and confer in good faith but waive, if necessary
27   and based on the then existing pandemic conditions, the in person meet and confer
28
     103718.00228/123652561v.1                  7
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 8 of 17 Page ID #:151




 1   conference and agree that such good faith meet and confer discussions will take place
 2   telephonically.
 3   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 4           7.1     Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending, or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. When the Action has been terminated, a Receiving
 9   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
10   Protected Material must be stored and maintained by a Receiving Party at a location
11   and in a secure manner that ensures that access is limited to the persons authorized
12   under this Order.
13           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
16   only to:
17                   (a)         the Receiving Party’s Outside Counsel of Record in this Action, as
18   well as employees of said Outside Counsel of Record to whom it is reasonably
19   necessary to disclose the information for this Action;
20                   (b)         the officers, directors, and employees (including House Counsel)
21   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
22                   (c)         Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                   (d)         the court and its personnel;
26                   (e)         court reporters and their staff;
27

28
     103718.00228/123652561v.1                  8
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 9 of 17 Page ID #:152




 1                   (f)         professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                   (g)         the author or recipient of a document containing the information or
 5   a custodian or other person who otherwise possessed or knew the information;
 6                   (h)         during their depositions, witnesses ,and attorneys for witnesses, in
 7   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 8   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
 9   will not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
11   by the Designating Party or ordered by the court. Pages of transcribed deposition
12   testimony or exhibits to depositions that reveal Protected Material may be separately
13   bound by the court reporter and may not be disclosed to anyone except as permitted
14   under this Stipulated Protective Order; and
15                   (i)         any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18   OTHER LITIGATION
19           If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                   (a)         promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order;
24                   (b)         promptly notify in writing the party who caused the subpoena or
25   order to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include a
27   copy of this Stipulated Protective Order; and
28
     103718.00228/123652561v.1                  9
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 10 of 17 Page ID #:153




  1                   (c)         cooperate with respect to all reasonable procedures sought to be
  2   pursued by the Designating Party whose Protected Material may be affected.
  3   If the Designating Party timely seeks a protective order, the Party served with the
  4   subpoena or court order shall not produce any information designated in this action as
  5   “CONFIDENTIAL” before a determination by the court from which the subpoena or
  6   order issued, unless the Party has obtained the Designating Party’s permission. The
  7   Designating Party shall bear the burden and expense of seeking protection in that
  8   court of its confidential material and nothing in these provisions should be construed
  9   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 10   directive from another court.
 11   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 12   IN THIS LITIGATION
 13                   (a)         The terms of this Order are applicable to information produced by
 14   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 15   produced by Non-Parties in connection with this litigation is protected by the
 16   remedies and relief provided by this Order. Nothing in these provisions should be
 17   construed as prohibiting a Non-Party from seeking additional protections.
 18                   (b)         In the event that a Party is required, by a valid discovery request,
 19   to produce a Non-Party’s confidential information in its possession, and the Party is
 20   subject to an agreement with the Non-Party not to produce the Non-Party’s
 21   confidential information, then the Party shall:
 22                               (1)   promptly notify in writing the Requesting Party and the
 23   Non-Party that some or all of the information requested is subject to a confidentiality
 24   agreement with a Non-Party;
 25                               (2)   promptly provide the Non-Party with a copy of the
 26   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
 27   reasonably specific description of the information requested; and
 28                               (3)  make the information requested available for inspection by
      103718.00228/123652561v.1                       10
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 11 of 17 Page ID #:154




  1   the Non-Party, if requested.
  2                (c)    If the Non-Party fails to seek a protective order from this court
  3   within 14 days of receiving the notice and accompanying information, the Receiving
  4   Party may produce the Non-Party’s confidential information responsive to the
  5   discovery request. If the Non-Party timely seeks a protective order, the Receiving
  6   Party shall not produce any information in its possession or control that is subject to
  7   the confidentiality agreement with the Non-Party before a determination by the court.
  8   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  9   of seeking protection in this court of its Protected Material.
 10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 12   Protected Material to any person or in any circumstance not authorized under this
 13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 16   persons to whom unauthorized disclosures were made of all the terms of this Order,
 17   and (d) request such person or persons to execute the “Acknowledgment and
 18   Agreement to Be Bound” that is attached hereto as Exhibit A.
 19   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 20   PROTECTED MATERIAL
 21         When a Producing Party gives notice to Receiving Parties that certain
 22   inadvertently produced material is subject to a claim of privilege or other protection,
 23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 24   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 25   may be established in an e-discovery order that provides for production without prior
 26   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 27   parties reach an agreement on the effect of disclosure of a communication or
 28   information covered by the attorney-client privilege or work product protection, the
      103718.00228/123652561v.1               11
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 12 of 17 Page ID #:155




  1   parties may incorporate their agreement in the stipulated protective order submitted to
  2   the court.
  3   12.   MISCELLANEOUS
  4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  5   person to seek its modification by the Court in the future.
  6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  7   Protective Order no Party waives any right it otherwise would have to object to
  8   disclosing or producing any information or item on any ground not addressed in this
  9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 10   ground to use in evidence of any of the material covered by this Protective Order.
 11         12.3 Filing Protected Material. A Party that seeks to file under seal any
 12   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 13   only be filed under seal pursuant to a court order authorizing the sealing of the
 14   specific Protected Material at issue. If a Party's request to file Protected Material
 15   under seal is denied by the court, then the Receiving Party may file the information in
 16   the public record unless otherwise instructed by the court.
 17   13.   FINAL DISPOSITION
 18         After the final disposition of this Action, as defined in paragraph 4, within 60
 19   days of a written request by the Designating Party, each Receiving Party must return
 20   all Protected Material to the Producing Party or destroy such material. As used in this
 21   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 22   summaries, and any other format reproducing or capturing any of the Protected
 23   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 24   must submit a written certification to the Producing Party (and, if not the same person
 25   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 26   category, where appropriate) all the Protected Material that was returned or destroyed
 27   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 28   compilations, summaries or any other format reproducing or capturing any of the
      103718.00228/123652561v.1              12
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 13 of 17 Page ID #:156




  1   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  2   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
  3   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
  4   attorney work product, and consultant and expert work product, even if such materials
  5   contain Protected Material. Any such archival copies that contain or constitute
  6   Protected Material remain subject to this Protective Order as set forth in Section 4
  7   (DURATION).
  8   14.     Any violation of this Order may be punished by any and all appropriate
  9   measures including, without limitation, contempt proceedings and/or monetary
 10   sanctions.
 11           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 12
      DATED: August 4, 2020                HERZOG, YUHAS, EHRLICH & ARDELL
 13

 14                                        By: /s/ Eric Freedman
 15                                            Justin Ehrlich
                                               Eric Freedman
 16                                        Attorneys for Plaintiff
                                           RACHEL NICHOLS
 17

 18   DATED: August 4 2020                 BLANK ROME LLP
 19
                                           By: /s/ Caitlin I. Sanders
 20                                            Caroline P. Donelan
                                               Caitlin I. Sanders
 21
                                           Attorneys for Defendant
 22                                        FREEDOM MORTGAGE CORPORATION

 23

 24
                             ATTESTATION REGARDING SIGNATURES

 25
              I, Caitlin I. Sanders, attest pursuant to L.R. 5-4.3.4(a)(2)(i) that all signatories

 26
      listed, and on whose behalf the filing is being submitted concur with the filing’s

 27
      content and have authorized the filing.

 28
       DATED: August 4, 2020                      /s/ Caitlin I. Sanders
      103718.00228/123652561v.1                13
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 14 of 17 Page ID #:157
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 15 of 17 Page ID #:158




  1                                         EXHIBIT A
  2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3           I, _____________________________ [print or type full name], of
  4   __________________________________[print or type full address], declare under
  5   penalty of perjury that I have read in its entirety and understand the Stipulated
  6   Protective Order that was issued by the United States District Court for the Central
  7   District of California on ________ [date] in the case of Rachel Nichols v. Freedom
  8   Mortgage Corporation, et al., Case No. 2:20-cv-04377-SVW-KS.
  9           I agree to comply with and to be bound by all the terms of this Stipulated
 10   Protective Order and I understand and acknowledge that failure to so comply could
 11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
 12   that I will not disclose in any manner any information or item that is subject to this
 13   Stipulated Protective Order to any person or entity except in strict compliance with the
 14   provisions of this Order.
 15           I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Stipulated Protective Order, even if such enforcement proceedings occur after
 18   termination of this action. I hereby appoint __________________________ [print or
 19   type full name] of _______________________________________ [print or type
 20   full address and telephone number] as my California agent for service of process in
 21   connection with this action or any proceedings related to enforcement of this
 22   Stipulated Protective Order.
 23

 24   Date: ______________________________________
 25   City and State where sworn and signed: _________________________________
 26   Printed name: _______________________________
 27   Signature: __________________________________
 28
      103718.00228/123652561v.1                15
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 16 of 17 Page ID #:159




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      103718.00228/123652561v.1                16
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04377-SVW-KS Document 14 Filed 08/06/20 Page 17 of 17 Page ID #:160




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      103718.00228/123652561v.1                17
                                  STIPULATED PROTECTIVE ORDER
